— • In an action to recover installments of interest on a bonded indebtedness, order of the City Court of Mount Vernon striking out the answer and granting judgment to plaintiff, and the judgment entered thereon, affirmed, with ten dollars costs and disbursements. No opinion. Johnston, Adel and Close, JJ., concur; Lazansky, P. J., and Taylor, J., dissent and vote to reverse the order and judgment and to deny the motion on the ground that, “ where one contracts to pay a principal sum at a certain future time with interest, the interest prior to the maturity of the contract is payable by virtue of the contract, and thereafter as damages for the breach of the contract.” (O’Brien v. Young, 95 N. Y. 428, 429, cited in Title Guarantee & Trust Co. v. 2846 Briggs Ave., 283 id. 512, at p. 517.) Such damages do not constitute a debt capable of a distinct claim and may only be recovered with the principal. (Cutter v. Mayor, etc., of N. Y., 92 N. Y. 166; Moers v. Norske Handelsbank, 191 App. Div. 114.)